DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are currently pending. Claims 1, 3, 6, 8, 11-12, 14, and 16 are amended as per Applicant’s amendment filed on 31 May 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis O’Connor (Reg # 65215) on 25 August 2022.

The application has been amended as follows: 
1. (Currently amended) A nonvolatile memory device, comprising:
a plurality of memory regions; and
a control logic configured to: 
correct a write command based on a determination that the write command does not match check information for a target memory region of the plurality of memory regions, the write command transmitted from an external device; and 
perform a write operation to the target memory region of the plurality of memory regions using the corrected write command, 
wherein the check information is previously determined before the write command is transmitted from the external device and includes information identifying a write mode associated with the target memory region. 
2. (Canceled) 
3. (Currently amended) The nonvolatile memory device according to claim [[2]]1, wherein the control logic determines the write command does not match check information for the target memory region based on whether a write mode of the write command is the same as the write mode associated with the target memory region.
6. (Currently amended) A nonvolatile memory device, comprising:
a plurality of memory regions; and
a control logic, the control logic including: 
a check information memory that stores check information for each memory region of the plurality of memory regions, the check information for each memory region including a write mode previously assigned to that memory region; and
a command checker that reads check information for a target memory region of the plurality of memory regions from the check information memory; 
wherein the control logic performs a write operation to the target memory region based on the check information for the target memory region in response to receiving a write command from an external device, 
wherein the check information is previously determined before receiving the write command from the external device. 



Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a nonvolatile memory device and memory system for write verification but fails to teach the combination including the limitations of the claimed invention.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore, this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Examiner withdraws the claim objections in favor of the amended claims.
Applicant’s arguments filed 31 May 2022 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132